           Case 1:20-cr-00018-SPB Document 5 Filed 06/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                )
      V.                                        )   CRIM. NO. 1 :20-mj-56 '
                                                )
MELQUAN BARNETT                                 )
                                                )

  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Administrative Order 20-mc-466, this Court finds:

~ .
       That the Defendant (or the Juvenile) has consented to the use of video
                                   '

       teleconferencing/teleconferencing to conduct the proceeding( s) held today, after

       consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

~      Video Teleconferencing

_ _ Teleconferencing, because video teleconferencing is not reasonably available for the

       following reason:

       _ _ The Defendant (or the Juvenile) is detained at a facility lacking video

               teleconferencing capability.

               Other:




Date: 6/4/20
                                              ~4~   United States Magistrate Judge
